      Case 5:21-cv-00023-RV-MJF Document 13 Filed 04/27/21 Page 1 of 2


                                                                          Page 1 of 2

                   UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF FLORIDA
                           PANAMA CITY DIVISION

SAMUEL ANTWON WATSON,

      Plaintiff,

v.                                                  Case No. 5:21-cv-23-RV/MJF

CENTURION, et. al.,

      Defendants.
                                          /

                                    ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated April 6, 2021 (ECF No. 8). The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). The plaintiff has filed an objection (ECF No. 11), which I have reviewed

de novo.

      Having considered the Report and Recommendation, and the timely filed

objections thereto, I have determined that the Report and Recommendation should

be adopted.

      Accordingly, it is now ORDERED as follows:
      Case 5:21-cv-00023-RV-MJF Document 13 Filed 04/27/21 Page 2 of 2


                                                                       Page 2 of 2

      1.    The Magistrate Judge’s Report and Recommendation is adopted and

incorporated by reference in this order. A habeas proceeding “challenging your

conviction” should have been disclosed.

      2.    This action is DISMISSED without prejudice, pursuant to 28 U.S.C.

§§ 1915A(b)(1) and 1915(e)(2)(B)(i), for maliciousness and abuse of the judicial

process.

      3.    The clerk of the court shall close the case file.

      DONE AND ORDERED this 27th day of April 2021.

                               s/ Roger Vinson
                               ROGER VINSON
                               SENIOR UNITED STATES DISTRICT JUDGE




5:21-cv-23-RV/MJF
